NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      OCT 26 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ALVARO DENIS VARGAS-PALACIOS,                     No. 13-72114

              Petitioner,                          Agency No. A028-645-487

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:         SILVERMAN, BERZON, and WATFORD, Circuit Judges.

         Alvaro Denis Vargas-Palacios, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for

review.

      The record does not compel the conclusion that Vargas-Palacios’ untimely

asylum application is excused by changed or extraordinary circumstances. See 8

C.F.R. §§ 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646, 657-58

(9th Cir. 2007) (per curiam). We reject Vargas-Palacios’ contention that the IJ

failed to develop the record on this issue. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to prevail on a due process challenge).

      As to withholding of removal, substantial evidence supports the BIA’s

determination that Vargas-Palacios’ experiences in Nicaragua did not rise to the

level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.

2003) (record did not compel finding of past persecution). Substantial evidence

also supports the agency’s finding that Vargas-Palacios failed to establish it was

more likely than not that he would be persecuted if returned to Nicaragua. See id.

at 1018 (future persecution too speculative). Thus, Vargas-Palacios’ withholding

of removal claim fails.

      In addition, substantial evidence supports the agency’s denial of CAT relief


                                          2                                  13-72114
because Vargas-Palacios failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government of Nicaragua if

returned. See Silaya, 524 F.3d at 1073.

      Finally, the record does not support Vargas-Palacios’ contention that he did

not voluntarily and knowingly waive the right to counsel. See Hernandez-Gil v.

Gonzales, 476 F.3d 803, 808 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          3                                  13-72114